DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant amended the three independent claims to clarify what is meant by “normalized values.” Independent Claim 1 was also amended to include dependent Claim 2 and therefore falls in line with Independent Claims 12 and 20. By doing this amendment, Independent Claim 1 now recites a practical application and thus overcomes the previous 101 rejection. 
The examiner recognizes that all original objections, and rejections under 35 U.S.C. 112 (b) previously stated for the original specification and claims are overcome by the amendments made by the applicant unless stated otherwise below.

Response to Arguments
Applicant’s arguments filed 12/01/2022 with respect to claim(s) 1, 12 and 20 have been fully considered but they are not persuasive. Applicant argues that all the cited references are silent on the amended limitation which discloses the use of multipliers associated with each of the one or more operational goals of the vehicle. The examiner respectfully disagrees stating that the multipliers are disclosed in Srivastava as weights associated with the operational goals of the vehicle which are multiplied to determined values for each goal to determine a final score for each plan to determine the optimal mission plan. (Srivastava: Paragraph [0067]).
Applicant’s arguments filed 12/01/2022 with respect to claim(s) 6 and 17 have been fully considered but they are not persuasive. Applicant argues that Srivastava is unable to teach the Column 11, Line 25 – Column 12, Line 43)
A detailed, updated rejection follows below.

Applicant’s arguments, see pages 12-13, filed 12/01/2022, with respect to Claims 8, 9 and 19 have been fully considered and are persuasive.  The rejection of Claims 8, 9, and 19 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5, 12, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michini et al. (US 20180003656; hereinafter Michini; already of record), in view of Lindsey et al. (US 20190233099; hereinafter Lindsey; already of record), and further in view of Srivastava et al. (US 20160111006; hereinafter Srivastava; already of record).
Regarding Claim 1, Michini teaches … 
at least one memory that stores computer-executable instructions (Michini:  Paragraph [0019]); and 
at least one processor configured to access the at least one memory, wherein the at least one processor is configured to execute the computer-executable instructions to: (Michini: Paragraphs [0019] and [0022]);  
perform a quantitative balancing analysis using one or more received baseline factors (Michini:  Paragraphs [0004]-[0005], [0046]; Demonstrates the use of a system installed on a drone to calculate ; 
determine optimal values for one or more operational goals of the vehicle based on the quantitative balancing analysis (Michini: Paragraphs [0004]-[0005], [0046]; Demonstrates the use of a system installed on a drone to calculate optimal altitude values at different waypoints along its flight path. These altitudes can be considered operational goals for the vehicle. The UAV can also determine optimal launch locations for the UAV based on a flight plan. The launch locations could be varying in height therefore satisfying the requirement for optimal elevation height.);
determine a vehicle elevation height for launching the vehicle that achieves the determined optimal values for the one or more operational goals of the vehicle by evaluating vehicle delivery parameters… (Michini: Paragraph [0048]; Demonstrates the use of a system installed on a drone to calculate optimal altitude values at different waypoints along its flight path. These altitudes can be considered operational goals for the vehicle. The UAV can also determine optimal launch locations for the UAV based on a flight plan. The launch locations could be varying in height therefore satisfying the requirement for optimal elevation height.) 
Michini does not teach 
a system for determining lift heights for launching an unmanned aerial vehicle, the system comprising:
… 
…using multipliers associated with each of the one or more operational goals of the vehicle; and 
cause a lift control unit on a lift system to elevate the vehicle to the determined vehicle elevation height, and wherein the vehicle includes an unmanned aerial vehicle. 

a system for determining lift heights for launching an unmanned aerial vehicle, the system comprising: (Lindsey: Paragraph [0004]; The UAV is equipped with a system that allows it utilize motors to lift the UAV to a certain altitude.)
…
cause a lift control unit on a lift system to elevate the vehicle to the determined vehicle elevation height, and wherein the vehicle includes an unmanned aerial vehicle. (Lindsey: Paragraph [0004])
It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the inspection system using a UAV of Michini with a system for determining lift heights for launching an unmanned aerial vehicle of Lindsey for the benefit of energy-efficient take-off and landing (Lindsey:  Paragraph [0023]).
Michini, in view of Lindsey, does not teach
…using multipliers associated with each of the one or more operational goals of the vehicle; and 
However, in the same field of endeavor Srivastava teaches
…using multipliers associated with each of the one or more operational goals of the vehicle (Srivastava: Paragraph [0067]); and 
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the launching system of Michini and Lindsey with the multipliers of Srivastava for the benefit of safely traversing flight paths from origination locations to destination locations. (Srivastava: Paragraph [0015]).

Regarding Claim 5, the combination of Michini and Lindsey does not teach the system of claim 1, wherein the quantitative balancing analysis is performed by multiplying each of the one or more baseline factors with multipliers (xl, x2, x3, x4, x5, x6, x7, x8) associated with the of each of the one or more operational goals of the vehicle.
However, in the same field of endeavor, Srivastava teaches the system of claim 1, wherein the quantitative balancing analysis is performed by multiplying each of the one or more baseline factors with the multipliers (xl, x2, x3, x4, x5, x6, x7, x8) associated with the each of the one or more operational goals of the vehicle. (Srivastava: Paragraph [0067]; assigning weights to different factors which are based on varying operational goals such as travel distance and power needed. UAV is able to perform calculations using those weights and apply different scores to the results. The UAV picks the result with the highest score to be the most optimal flight plan.);
It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining lift heights for launching an unmanned aerial vehicle of Michini and Lindsey with the system of claim 1, wherein the quantitative balancing analysis is performed by multiplying each of the one or more baseline factors with the multipliers (xl, x2, x3, x4, x5, x6, x7, x8) associated with the each of the one or more operational goals of the vehicle of Srivastava for the benefit of  safely traversing flight paths from origination locations to destination locations. (Srivastava: Paragraph [0015]).

Regarding Claim 12, Michini teaches 
a method, comprising: (Michini: Paragraphs [0004], [0005], and [0019])
receiving, by a processor, one or more baseline factors; (Michini: Paragraphs [0004], [0005], and [0019])
performing, by the processor, a quantitative balancing analysis using the one or more received baseline factors; (Michini: Paragraphs [0004], [0005], and [0019])
determining, by the processor, optimal values for one or more operational goals of a vehicle based on the quantitative balancing analysis; (Michini: Paragraphs [0004], [0005], and [0046])
determining, by the processor, a vehicle elevation height for launching the vehicle that achieves the established optimal values for the one or more operational goals of the vehicle by evaluating vehicle delivery parameters… (Michini: Paragraph [0048]) 
Michini does not teach initiating, on a lift system, elevation of the vehicle to the determined vehicle elevation height.
However, in the same field of endeavor, Lindsey teaches
initiating, on a lift system, elevation of the vehicle to the determined vehicle elevation height. (Lindsey: Paragraph [0004])
It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method, comprising: … of Michini with the initiating on a… of Lindsey for the benefit of energy-efficient take-off and landing (Lindsey:  Paragraph [0023]).
Michini, in view of Lindsey, does not teach
…using multipliers associated with each of the one or more operational goals of the vehicle and 
However, in the same field of endeavor Srivastava teaches
…using multipliers associated with each of the one or more operational goals of the vehicle and (Srivastava: Paragraph [0067])
	The motivation to combine Michini, Lindsey and Srivastava is the same as stated for Claim 1 above.

Regarding Claim 16, the combination of Michini and Lindsey does not teach the method of claim 12, wherein the quantitative balancing analysis is performed by multiplying each of the one or more baseline factors with the46916721.1AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 7 of 15 Application Number: 16/420,006multipliers (xl, x2, x3, x4, x5, x6, x7, x8) associated with the of each of the one or more operational goals of the vehicle.
However, in the same field of endeavor, Srivastava teaches the method of claim 12, wherein the quantitative balancing analysis is performed by multiplying each of the one or more baseline factors with the46916721.1AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 7 of 15 Application Number: 16/420,006multipliers (xl, x2, x3, x4, x5, x6, x7, x8) associated with the of each of the one or more operational goals of the vehicle. (Srivastava: Paragraph [0067]; assigning weights to different factors which are based and varying operational goals such as travel distance and power needed. UAV is able to perform calculations using those weights and apply different scores to the results. The UAV picks the result with the highest score to be the most optimal flight plan.);
It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining lift heights for launching an unmanned aerial vehicle of Michini and Lindsey with the system of claim 1, wherein the quantitative balancing analysis is performed by multiplying each of the one or more baseline factors with the multipliers (xl, x2, x3, x4, x5, x6, x7, x8) of each of the one or more operational goals of the vehicle of Srivastava for the benefit of safely traversing flight paths from origination locations to destination locations. (Srivastava:  Paragraph [0015]).

Regarding Claim 20, Michini teaches …
	perform a quantitative balancing analysis using one or more received baseline factors; (Michini: Paragraphs [0004], [0005], and [0046])
	establish optimal values for one or more operational goals of a vehicle based on the quantitative balancing analysis; (Michini: Paragraphs [0004], [0005], and [0046])
	determine a vehicle elevation height for launching the vehicle that achieves the established optimal values for the one or more operational goals of the vehicle by evaluating vehicle delivery parameters…  (Michini: Paragraph [0048])
Michini does not teach 
A system, comprising: 
	a lift height engine ("LHE") comprising: 
	a processor; 
	a memory storage area; 
	a vehicle height metric module, in the memory storage area, having program instructions that, when executed by the processor, cause the processor to:
 … 
	a lift control unit configured to cause the elevation of the vehicle to the determined vehicle elevation height.
However, in the same field of endeavor, Lindsey teaches 
A system, comprising: (Lindsey: Paragraph [0004])
 a lift height engine ("LHE") comprising: (Lindsey: Paragraph [0004])
a processor; (Lindsey: Paragraph [0004])
a memory storage area; (Lindsey: Paragraph [0004])
a vehicle height metric module, in the memory storage area, having program instructions that, when executed by the processor, cause the processor to: (Lindsey: Paragraph [0004])
… 
a lift control unit configured to cause the elevation of the vehicle to the determined vehicle elevation height. (Lindsey: Paragraph [0004])
system comprising… of Michini with the …a lift control unit… of Lindsey for the benefit of energy-efficient take-off and landing (Lindsey:  Paragraph [0023]).
Michini, in view of Lindsey, does not teach
…using multipliers associated with each of the one or more operational goals of the vehicle and
However, in the same field of endeavor Srivastava teaches
…using multipliers associated with each of the one or more operational goals of the vehicle and (Srivastava: Paragraph [0067])
	The motivation to combine Michini, Lindsey and Srivastava is the same as stated for Claim 1 above.

Claim 3-4, 6-7, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michini, in view of Lindsey, further in view of Srivastava, and even further in view of Raptopoulos et al. (US 9384668; hereinafter Raptopoulos; already of record from IDS).
Regarding Claim 3, the combination of Michini, Lindsey and Srivastava does not teach the system of claim 1, wherein the one or more baseline factors include at least one from the group comprising i) a vehicle energy efficiency weighting factor, ii) a vehicle range factor, and iii) a vehicle delivery time factor.
However, in the same field of endeavor, Raptopoulos teaches the system of claim 1, wherein the one or more baseline factors include at least one from the group comprising i) a vehicle energy efficiency weighting factor, ii) a vehicle range factor, and iii) a vehicle delivery time factor (Raptopoulos: Column 11, Line 65-Column 12, lines 1-43; different factors that are used when calculating the cost and efficiency of the drone’s energy usage based on the weight of what it is carrying, how far it needs to go, etc.);
 of Michini, Lindsey and Srivastava with the one or more baseline factors include at least one from the group comprising i) a vehicle energy efficiency weighting factor, ii) a vehicle range factor, and iii) a vehicle delivery time factor of Raptopoulos for the benefit of a cost effective operation (Raptopoulos: Column 5, Lines 1- 14).

Regarding Claim 4, the combination of Michini and Lindsey does not teach the system of claim 1, wherein the one or more operational goals of the vehicle include at least one from the group comprising i) efficiency, ii) range, and iii) time. 
However, in the same field of endeavor, Raptopoulos teaches the system of claim 1, wherein the one or more operational goals of the vehicle include at least one from the group comprising i) efficiency, ii) range, and iii) time. (Raptopoulos:  Column 11, Lines 65-67 and Column 12, lines 1-43; different factors that are used when calculating the cost and efficiency of the drone’s energy usage based on the weight of what it is carrying, how far it needs to go, etc.); 
	The motivation to combine Michini, Lindsey, Srivastava and Raptopoulos is the same as stated for Claim 3 above.

Regarding Claim 6, the combination of Michini and Lindsey does not teach the system of claim 5, wherein the multipliers (xl, x2, x3, x4, x5, x6, x7, x8) associated with the each of the one or more operational goals of the vehicle are varied to achieve multiple possible results, wherein each of the multiple possible results is configured for one operational goal of the one or more operational goals.
However, in the same field of endeavor, Srivastava teaches the system of claim 5, wherein the multipliers (xl, x2, x3, x4, x5, x6, x7, x8) associated with the each of the one or more operational goals of the vehicle are varied to achieve multiple possible results,… (Srivastava: Paragraph [0067]; assigning weights to different factors which are based and varying operational goals such as travel distance and 
It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining lift heights for launching an unmanned aerial vehicle of Michini and Lindsey with the system of claim 1, wherein the quantitative balancing analysis is performed by multiplying each of the one or more baseline factors with normalized values (xl, x2, x3, x4, x5, x6, x7, x8) of each of the one or more operational goals of the vehicle of Srivastava for the benefit of safely traversing flight paths from origination locations to destination locations. (Srivastava:  Paragraph [0015]).
Michini, in view of Lindsey, and further in view of Srivastava does not teach
…wherein each of the multiple possible results is configured for one operational goal of the one or more operational goals. 
However, in the same field of endeavor Raptopoulos teaches
…wherein each of the multiple possible results is configured for one operational goal of the one or more operational goals. (Raptopoulos: Column 11, Line 25 – Column 12, Line 43)
	The motivation to combine Michini, Lindsey, Srivastava and Raptopoulos is the same as stated for Claim 3 above.

Regarding Claim 7, the combination of Michini and Lindsey does not teach the system of claim 6, wherein the optimal values for each of the one or more operational goals of the vehicle are established by selecting a corresponding highest value from the multiple possible results.
However, in the same field of endeavor, Srivastava teaches the system of claim 6, wherein the optimal values for each of the one or more operational goals of the vehicle are established by selecting a corresponding highest value from the multiple possible results. (Srivastava: Paragraph [0067]; 
The motivation to combine Michini, Lindsey, Srivastava and Raptopoulos is the same as stated for Claim 3 above.

Regarding Claim 14, the combination of Michini and Lindsey does not teach the method of claim 12, wherein the one or more baseline factors include at least one from the group comprising i) a vehicle energy efficiency weighting factor, ii) a vehicle range factor, and iii) a vehicle delivery time factor.
However, in the same field of endeavor, Raptopoulos teaches the method of claim 12, wherein the one or more baseline factors include at least one from the group comprising i) a vehicle energy efficiency weighting factor, ii) a vehicle range factor, and iii) a vehicle delivery time factor. (Raptopoulos:  Column 11, Lines 65-67 and Column 12, lines 1-43; different factors that are used when calculating the cost and efficiency of the drone’s energy usage based on the weight of what it is carrying, how far it needs to go, etc.); 
The motivation to combine Michini, Lindsey, Srivastava and Raptopoulos is the same as stated for Claim 3 above.

Regarding Claim 15, the combination of Michini and Lindsey does not teach the method of claim 12, wherein the one or more operational goals of the vehicle include at least one from the group comprising i) efficiency, ii) range, and iii) time.
However, in the same field of endeavor, Raptopoulos teaches the method of claim 12, wherein the one or more operational goals of the vehicle include at least one from the group comprising i) efficiency, ii) range, and iii) time. (Raptopoulos:  Column 11, Lines 65-67 and Column 12, lines 1-43; different factors that are used when calculating the cost and efficiency of the drone’s energy usage based on the weight of what it is carrying, how far it needs to go, etc.); 
The motivation to combine Michini, Lindsey, Srivastava and Raptopoulos is the same as stated for Claim 3 above.

Regarding Claim 17, the combination of Michini and Lindsey does not teach the method of claim 16, wherein the multipliers (xl, x2, x3, x4, x5, x6, x7, x8) associated with the each of the one or more operational goals of the vehicle are varied to achieve multiple possible results, wherein each of the multiple possible results is configured for one operational goal of the one or more operational goals.
However, in the same field of endeavor, Srivastava teaches the method of claim 16, wherein the multipliers (xl, x2, x3, x4, x5, x6, x7, x8) associated with the each of the one or more operational goals of the vehicle are varied to achieve multiple possible results,… (Srivastava: Paragraph [0067]; assigning weights to different factors which are based and varying operational goals such as travel distance and power needed. UAV is able to perform calculations using those weights and apply different scores to the results. The UAV picks the result with the highest score to be the most optimal flight plan.);
Michini, in view of Lindsey, and further in view of Srivastava does not teach
…wherein each of the multiple possible results is configured for one operational goal of the one or more operational goals. 
However, in the same field of endeavor Raptopoulos teaches
…wherein each of the multiple possible results is configured for one operational goal of the one or more operational goals. (Raptopoulos: Column 11, Line 25 – Column 12, Line 43)
The motivation to combine Michini, Lindsey, Srivastava and Raptopoulos is the same as stated for Claim 3 above.

Regarding Claim 18, the combination of Michini and Lindsey does not teach the method of claim 17, wherein the optimal values for each of the one or more operational goals of the vehicle are established by selecting a corresponding highest value from the multiple possible results.
However, in the same field of endeavor, Srivastava teaches the method of claim 17, wherein the optimal values for each of the one or more operational goals of the vehicle are established by selecting a corresponding highest value from the multiple possible results. (Srivastava: Paragraph [0067]; assigning weights to different factors which are based and varying operational goals such as travel distance and power needed. UAV is able to perform calculations using those weights and apply different scores to the results. The UAV picks the result with the highest score to be the most optimal flight plan.);
The motivation to combine Michini, Lindsey, Srivastava and Raptopoulos is the same as stated for Claim 3 above.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michini, in view of Lindsey, further in view of Srivastava, and even further in view of Gamble et al. (US 10933996; hereinafter Gamble; already of record).
Regarding Claim 13, the combination of Michini, Lindsey and Srivastava does not teach the method of claim 12, further comprising the step of prioritizing an order of elevating a first vehicle and a second vehicle for efficiency in terms of delivery time and energy consumption.
However, in the same field of invention, Gamble teaches the method of claim 12, further comprising the step of prioritizing an order of elevating a first vehicle and a second vehicle for efficiency in terms of delivery time and energy consumption. (Gamble: Column 1, Line 24; here a second UAV that couples to and lifts the primary UAV is used to raise the primary to a predetermined height where it is able to achieve flight safely after it is released. This is efficient as multiple UAVs can be launched at the 
It would be obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining lift heights for launching an unmanned aerial vehicle of Michini, Lindsey and Srivastava with the method of claim 12, further comprising the step of prioritizing an order of elevating a first vehicle and a second vehicle for efficiency in terms of delivery time and energy consumption of Gamble for the benefit of more fuel efficiency, allowing for longer flight times and/or additional payload. (Gamble: Column 1, Lines 43-49).
	
Allowable Subject Matter
Claims 8-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/1/2022